IN THE COMMONWEALTH COURT OF PENNSYLVANIA


FC Station Square Landmark, LLC            :
                                           :
             v.                            :   No. 744 C.D. 2021
                                           :
City of Pittsburgh, and City of            :   Submitted: May 17, 2022
Pittsburgh Department of Mobility          :
and Infrastructure,                        :
                          Appellants       :



BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE LORI A. DUMAS, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                    FILED: June 24, 2022


             The City of Pittsburgh (City) and the City of Pittsburgh Department of
Mobility and Infrastructure (DOMI) appeal from the June 2, 2021 order of the Court
of Common Pleas of Allegheny County (trial court), which reversed the decision of the
DOMI denying the application for a curb cut permit filed by FC Station Square
Landmark, LLC (FC Station Square). We vacate and remand to the trial court for
further proceedings.
                                      Background
             The trial court, based predominately on the stipulation of facts filed by the
parties, recounted the gist of this case as follows:

             This matter . . . deal[s] with an application to make
             modifications to an entrance to Station Square from the
             Smithfield Street Bridge. The entrance at issue is right-in
             only with a 47[-]foot driveway. It allows vehicles traveling
             outbound over the Smithfield Street Bridge to enter the
             Station Square development, but it does not allow traffic to
             exit the development onto Smithfield Street. [] FC Station
             Square proposes to increase the driveway width by six feet
             and allow right-in, right-out traffic. After completion,
             outbound traffic would be permitted to access the entire
             development via right turn from Smithfield Street and
             vehicles would be permitted to exit the development by
             making a right turn onto Smithfield Street. . . .

             This action was initiated in early 2019 when FC Station
             Square submitted a Highway Occupancy Permit ([]HOP[])
             application to the Pennsylvania Department of
             Transportation ([]PennDOT[]) for approval to widen the
             entrance at issue. PennDOT requested documentation that
             the City reviewed the plans. [The] DOMI advised FC Station
             Square to submit a curb cut application to the City for
             approval. [FC Station Square submitted the application on
             October 2, 2019. Reproduced Record (R.R.) at 12a.] [The]
             DOMI denied that application [on February 11, 2020,
             because “[t]he proposed curb cut introduces safety concerns
             for pedestrians and vehicles on Smithfield Street, [t]he
             existing 47’ curb already exceeds the maximum allowed
             by [the City of Pittsburgh, Pa., Code of Ordinances (Code
             of Ordinances),” and “[t]he proposed change would increase
             the cut by an additional 6’ for a total of 53.” R.R. at 14a].
(Trial court op. at 1-3) (emphasis added).
             FC Station Square filed an appeal with the Director of the DOMI
(Director). On July 16, 2020, five months after the DOMI initially denied FC Station
Square’s application for a curb cut permit, and ten months after the application was
submitted, the Director denied the appeal without a hearing. Notably, the decision of
the Director did not contain any findings of fact. Instead, the Director’s decision
denying FC Station Square a permit stated the “existing 47’ curb cut already exceeds
the maximum allowed by the Code [of Ordinances].” (R.R. at 18a) (emphasis



                                             2
added). The decision did not cite to any actual provision of the Code of Ordinances
that provides for the maximum curb cut allowance.
              Then, on August 6, 2020, the DOMI promulgated a regulation
(Regulation) related to driveway design curb cut requirements. In the Regulation, it is
stated that the maximum curb cut for a commercial property, such as FC Station Square,
is 24 feet. (R.R. at 94a.)
              In the meantime, FC Station Square appealed the Director’s decision to
the trial court in August of 2020. During the course of the proceedings before the trial
court, the DOMI referenced what can best be described as a “brochure” or “pamphlet”
that was issued in February 2020 (Brochure). In the Brochure, the DOMI explained
the steps for applying for and obtaining a curb cut permit under the Code of Ordinances
and represented, as a “general requirement,” that the “[m]aximum curb cut width is 36
feet.” (R.R. at 87a.) The DOMI also referred to the Regulation. Notably, both the
Brochure and the Regulation appeared to have been issued and/or enacted after
FC Station Square submitted its application for a permit on October 2, 2019. See
Boron Oil Co. v. Kimple, 284 A.2d 744, 746 (Pa. 1971) (noting that an ordinance or
regulation, in order to be given retroactive effect, must be “pending” as of the date of
the petitioner’s application for a building permit); Appeal of Sawdey, 85 A.2d 28, 30
(Pa. 1951) (“Retroactive legislation is so offensive to the Anglo-Saxon sense of justice
that it is never favored.”).
              Moreover, after the DOMI filed its appeal to the trial court, the DOMI
informed FC Station Square that the modified access posed specific safety concerns for
pedestrians and vehicles on Smithfield Street. In response to the safety concerns, FC
Station Square prepared an access memorandum. FC Station Square proposed to install
signage to address the concerns related to the changing lane use patterns from the



                                           3
Smithfield Street Bridge to West Carson Street. Christopher A. Prisk, FC Station
Square’s traffic consultant, who is also a professional engineer and a certified
professional traffic operations engineer, concluded that the signage plan safely and
adequately conveys lane and time restrictions to trucks and vehicles exiting onto
Smithfield Street at the point that they need to make the determination. He further
concluded that safety and access advantages outweigh concerns about egress route
confusion that is intended to be rectified with the installation of the signage. (Trial
court op. at 3-4.)
             The City’s Municipal Traffic Engineer is a licensed engineer in the state
of Pennsylvania. He concluded that there is not a way to safely and adequately convey
lane and time restrictions to trucks and vehicles exiting onto Smithfield Street at the
point that they need to make the determination. He did not cite to any regulation or
applicable industry standard in reaching his opinion. Id.
             By order dated June 2, 2021, after receiving the parties’ stipulation of facts
and exhibits, proposed findings of fact and conclusions of law, and legal memoranda
and arguments, the trial court reversed the decision of the Director. In doing so, the
trial court ostensibly concluded that FC Station Square satisfied all the regulatory
requirements imposed by PennDOT with regard to curb cuts, save for any additional
and applicable legal restrictions imposed by the City.
             Initially, PennDOT’s regulation at 67 Pa. Code §443 pertains to
applications for a HOP and addressed the application process involved here. See id.
Section 443(j) provides as follows:

             (j) Review by municipalities, planning commissions, and
             zoning boards. Review by municipalities, planning
             commissions, and zoning boards shall comply with the
             following:



                                            4
             (1) Certain local governing bodies wish to review driveway
             applications within their jurisdictions.
             (2) A listing of these municipalities and local agencies is
             available from the appropriate district office.
             (3) Each application for an access driveway within one of
             these jurisdictions must be accompanied by evidence
             which indicates that the location and type of access being
             requested has been reviewed by that municipality or
             agency.
             (4) [PennDOT] will consider any comments or
             recommendations resulting from this review prior to
             approving the access permit.
67 Pa. Code §443(j) (emphasis added).
             Further, the regulation at 67 Pa. Code §441.8, generally relates to a HOP
and sets forth the specific and detailed driveway design requirements for access to
PennDOT roads, including site distance and curbing. See id.
             In its opinion, the trial court correctly observed that PennDOT’s
regulation, located at 67 Pa. Code §441.6, “provides that local municipalities can
impose more stringent requirements if enacted by ordinance.” (Trial court op. at 4.) In
relevant part, 67 Pa. Code §441.6 states as follows:

             The following conditions shall apply to permits issued under
             the provisions of this chapter:

             ....

             (2) Additional restrictions. All work authorized by the
             permit shall be subject to the following:

             (i) All applicable laws, rules, and regulations, including but
             not limited to the following:

             ....

             (F) Ordinances enacted by local municipalities [that]
             contain more stringent minimum safety requirements
             than this chapter. . . .


                                           5
              (ii) Any rights of any person.
              (iii) The conditions, restrictions, and provisions of the
              permit.

67 Pa. Code §441.6(2)(i)(F)(ii)-(iii) (emphasis added).
              Next, turning to the municipal law of the City of Pittsburgh, the trial court
cited section 413.02 of Title Four, Article 1 of the Code of Ordinances,1 which states:

              §413.02—Sidewalk and Curb Bond and Permit Required;
              Work Approval.

              (a) No person shall construct, reconstruct, repair, cut, alter or
              grade any sidewalk curb or driveway in the public right-of-
              way without first obtaining a permit from the [DOMI].

              (b) All construction, reconstruction, repair, cutting, alteration
              or grading shall be done in the manner specified by the
              [DOMI] and subject to its approval.
Code of Ordinances, Article I, Title Four, §413.02 (1979).
              In reversing the decision of the DOMI, the trial court proffered the
following rationale:

              The City has not adopted an ordinance that provides for
              the maximum width of curb cuts. . . . Further, the City
              does not provide for any driveway design requirements let
              alone design requirements that are more stringent than the
              design requirements set forth in [PennDOT’s] [r]egulations.
              The Court finds FC Station Square’s expert to be more
              credible than the City’s. The City has not provided evidence
              that the modified access would harm the public interest,
              safety, and convenience of the right-of-way. FC Station
              Square provided substantial evidence that the modified
              access complies with state regulations as well as universally
              accepted traffic industry standards. Therefore, [the] DOMI

       1
         The Code of Ordinances should not be confused with the Pennsylvania Code. The former
codifies the ordinances of the City of Pittsburgh, including its home rule charter, while the latter
contains the promulgated regulations of state agencies, such as PennDOT.


                                                 6
               erred as a matter of law and abused its discretion in denying
               the curb cut application. [The] DOMI’s decision is reversed
               and the curb cut application for the modified access is
               approved.
(Trial court op. at 5) (emphasis added).
               The City and the DOMI (collectively, the DOMI) then filed an appeal to
this Court. The DOMI raises two issues. First and foremost, it contends that the trial
court erred when it concluded that the City’s ordinance here was not sufficient because
the actual limits on the curb cut length was not in the Code of Ordinances itself, but
rather, was located in the Regulation adopted pursuant to the Code of Ordinances. The
DOMI submits that there is no case law stating that ordinances adopted pursuant to 67
Pa. Code §441.6(2)(i)(F) cannot also incorporate regulations. The DOMI explains that
these sorts of technical requirements belong in regulations rather than in the Ordinance
as it is technical documents that should be crafted by subject matter experts rather than
City Council. The DOMI contends that the new regulation promulgated by the DOMI
in August of 2020 was adopted pursuant to the Code of Ordinances, section 413.02,
and limits the maximum length for a commercial curb cut to 24 feet in length. The
Regulation, the DOMI asserts, is enforceable even though it is not specifically set forth
in an “ordinance.” Alternatively, the DOMI argues that even if we find that the
Regulation must be set forth in a duly enacted ordinance, the 36-foot restriction
contained in Ordinance No. 169 of 1933 (Ordinance)2 is still in place as it has never
been properly repealed or revoked. The DOMI admits that the Ordinance was not
presented to the trial court and asks this Court to take judicial notice of it for purposes
of appellate review.


       2
         In pertinent part, the Ordinance commands that “[s]ection 1 of said Ordinance be amended
by substituting for Item (e) the following: (e) cutting curbstones for each driveway per foot, and no
permit shall be issued for driveways in excess of 36 feet in width.” (R.R. at 119a-20a.)


                                                 7
               In response, FC Station Square argues that the “policy documents” upon
which the DOMI relies—i.e., the Regulation and the Brochure—were adopted many
months after the curb cut application was denied and they cannot be applied
retroactively. It further contends that the Ordinance was superseded and repealed, and
it should be stricken from the record,3 and the DOMI waived its right to argue the
applicability of the Ordinance because it did not raise it before the trial court.4



       3
          On November 23, 2021, FC Station Square filed an application for relief in this Court,
seeking to strike the Ordinance from the certified record. For support, FC Station Square argued that,
under Pennsylvania law, the Ordinance could not be included in the reproduced record because it was
not contained within—or otherwise made part of—the certified record. FC Station Square further
contended that this Court, while conducting review on appeal, can only consider documents that are
contained in the certified record. According to FC Station Square, the DOMI also failed to reference
the Ordinance during the proceedings before the trial court.
         On December 7, 2021, the DOMI filed an answer, asserting that this Court is legally obligated
to take judicial notice of the Ordinance pursuant to section 6107(a) of the Judicial Code, 42 Pa.C.S.
§6107(a). The DOMI also averred that it referenced the Ordinance implicitly, and through cross-
reference, in its proposed findings of fact and conclusions of law, wherein it cited the Brochure,
proposed a legal determination that the maximum curb cut width is 36 feet in the City, and requested
the trial court to take judicial notice of the Brochure. (R.R. at 83a.) The DOMI asserted that its
proposed legal determination and proposed finding that the City has a 36-foot maximum for curb cuts,
ultimately stems and “comes from the [] Ordinance.” (DOMI Answer, ¶6.)
        On December 13, 2021, this Court issued a per curiam order denying FC Station Square’s
application for relief, seeking to strike the Ordinance from the reproduced record. In so determining,
we quoted section 6107(a) of the Judicial Code, noting that the statutory provision mandates that
“ordinances of municipal corporations of this Commonwealth shall be judicially noticed.” (Order,
12/13/2020, at 1) (quoting 42 Pa.C.S. §6107(a)).

       4
          In its second issue, the DOMI argues that the trial court abused its discretion in overturning
the City’s determination that increasing the width of the curb cut was a hazard to public safety. In
response, FC Station Square contends that the trial court considered evidence submitted by both
parties’ engineers and found that the report submitted by FC Station Square’s traffic engineering
expert was more credible than the City’s, and that FC Station Square’s expert report, in contrast to
the City’s, contained substantial evidence that the modified access would not cause detrimental safety
impacts. It maintains these credibility determinations should not be disturbed on appeal. Due to our
disposition, we decline to address this issue on appeal.



                                                   8
                                             Discussion
               In the unique procedural background of this case, the predominate issue
presented in this appeal is whether this Court should take judicial notice of the
Ordinance.
           Whether this Court Should Take Judicial Notice of the Ordinance
               Before this Court,5 the DOMI, among other contentions, argues that “the
36[-]foot restriction set forth in [the] Ordinance . . . is still in place as it has not been
properly revoked and FC Station Square cannot expand its non-conforming curb cut.”
(DOMI Br. at 17-18.) The DOMI argues that the trial court erred in reversing the
decision of the Director because the Ordinance is valid and enforceable under 67 Pa.
Code §441.6 and, as such, the Director had a legitimate legal basis to deny FC Station
Square’s application for a curb cut permit.
               Titled “Judicial notice of certain local government ordinances,” section
6107 of the Judicial Code states if full:

               (a) General rule.-- The ordinances of municipal
               corporations of this Commonwealth shall be judicially
               noticed.

               (b) Manner of proving ordinances.-- The tribunal may
               inform itself of such ordinances in such manner as it may
               deem proper and the tribunal may call upon counsel to aid
               it in obtaining such information.



       5
         Where a case is submitted on stipulated facts, our standard of review is limited to assessing
whether the trial court committed an error of law in its rulings; as with all questions of law, our scope
of review is plenary. See Triage, Inc. v. Prime Insurance Syndicate, Inc., 887 A.2d 303, 306 (Pa.
Super. 2005). To the extent a trial court engages in factfinding, our standard of review is to determine
whether the findings of the trial court are supported by competent evidence and whether an error of
law was committed by the trial court in applying the law to those facts. See Swift v. Department of
Transportation, 937 A.2d 1162, 1167 n.5 (Pa. Cmwlth. 2007).


                                                   9
              (c) Construction of ordinances.-- The construction of such
              ordinances shall be made by the court and not by the jury and
              shall be reviewable.
42 Pa.C.S. §6107 (emphasis added).
              Pursuant to this statutory section, our courts take judicial notice of the
ordinances of local governmental entities within this Commonwealth. See, e.g., Seitel
Data, Ltd. v. Center Township, 92 A.3d 851, 862-63 (Pa. Cmwlth. 2014); Adams
Outdoor Advertising, Ltd. v. Department of Transportation, 860 A.2d 600, 606-07 (Pa.
Cmwlth. 2004). Significantly, the authority granted to courts via section 6107 of the
Judicial Code is not limited to the trial court or at the trial court level. In fact, both this
Court and our Superior Court have recognized that the intermediate appellate courts
can take judicial notice of ordinances and other laws to the same extent as a trial court,
even if such judicial notice occurs during the appellate stage of the litigation. See
Valley Forge Sewer Authority v. Hipwell, 121 A.3d 1164, 1168 n.5 (Pa. Cmwlth. 2015);
see also Berman v. Pennsylvania Convention Center Authority, 901 A.2d 1085, 1088
(Pa. Cmwlth. 2006) (noting that a court may “take judicial notice at any stage of a
proceeding, including the appellate stage”); Goff v. Armbrecht Motor Truck Sales, Inc.,
426 A.2d 628, 630 n. 4 (Pa. Super. 1980) (“An appellate court may take judicial notice
of a fact to the same extent as a trial court.”).
              For example, in Valley Forge Sewer Authority, this Court affirmed an
order from a court of common pleas in favor of a municipal sewer authority on its
municipal lien claim, together with interest and attorneys’ fees, because the authority
provided sewer service to certain landowners; the landowners accepted the service; the
authority invoiced the landowners fees for the service; and the landowners did not
timely pay the fees. On appeal, the landowners, as part of their contractual defense to
the authority’s lien claim, asserted that the authority could not find them delinquent for
the fees because the authority committed a unilateral mistake in characterizing the

                                              10
nature of their properties. In rejecting this argument, this Court cited a provision from
the authority’s code of rules and regulations to conclude that the authority properly
classified the landowners’ property because the authority never obtained notice of a
change in the use of the properties. In so ruling, we stated: “Although it does not
appear to be part of the record, this Court takes judicial notice. . . of the [authority’s]
[c]ode.” 121 A.3d at 1168 n.5.
             In other cases, albeit in what could arguably be construed as dicta, this
Court has suggested that we may take judicial notice of ordinances in the situation
where the ordinances were not cited or included in the certified record to this Court.
See Dream Mile Club, Inc. v. Tobyhanna Township Board of Supervisors, 615 A.2d
931 (Pa. Cmwlth. 1992) (noting that, on the record presented, there was “nothing [to]
indicate[] that the developers or the objectors made the zoning ordinance available to
the trial court,” and remanding to the trial court for consideration of the merits of the
zoning law claims in light of the ordinance); McClimans v. Board of Supervisors of
Shenango Township, 529 A.2d 562, 574 (Pa. Cmwlth. 1987) (“It is true, as [the]
[a]ppellants point out, that while the comprehensive plan was alluded to several times
during the hearing, it was never formally introduced into evidence. Further, it was
never made part of the record certified to us. However, we are of the opinion that we
are required to take judicial notice of the comprehensive plan.”).
             Here, applying the above case law, and consistent with the plain text of
section 6107 of the Judicial Code and our previous per curiam order in this matter, we
take judicial notice of the Ordinance. Therefore, we vacate the order of the trial court
and remand to the trial court to review the Ordinance and assess whether the Director
abused her discretion or committed an error law in denying FC Station Square’s
application for a curb cut permit on the ground that it exceeded the permissible width



                                            11
under the Code of Ordinances. We leave it to the trial court to decide, in the first
instance, (1) whether the DOMI waived its argument regarding the applicability of the
Ordinance, see R.R. at 83a-87a, and, if not, (2) whether the Ordinance was applicable
at the time the DOMI denied the application, e.g., whether the Ordinance was in
existence and/or has been repealed, (3) whether the Ordinance otherwise remains valid
and enforceable, and/or (4) whether the Ordinance constitutes sufficient proof that the
City has a 36-foot limitation for curb cuts.6
                                           Conclusion
              For the above-stated reasons, we vacate and remand to the trial court to
consider the application (or potential application) of the Ordinance in reviewing the
Director’s denial of FC Station Square’s application for a curb cut permit.7




                                                 ________________________________
                                                 PATRICIA A. McCULLOUGH, Judge




       6
         Otherwise, we agree with the trial court that both the Brochure and Regulation are not the
functional equivalent of an “ordinance” for purposes of PennDOT’s regulation at 67 Pa. Code §441.6.
We further agree with FC Station Square that the Brochure and Regulation cannot be given retroactive
effect and, as such, cannot serve as a valid legal basis upon which the Director could deny the
application for a curb cut.

       7
         Given the procedural posture of this case, we deny the Application for Emergency Relief to
Move Argument Date filed by the DOMI on May 16, 2022, requesting that this Court continue the
argument session. On May 16, 2022, this Court entered a per curiam order cancelling the argument
date and directing that the case will be submitted on briefs.


                                                12
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


FC Station Square Landmark, LLC          :
                                         :
            v.                           :    No. 744 C.D. 2021
                                         :
City of Pittsburgh, and City of          :
Pittsburgh Department of Mobility        :
and Infrastructure,                      :
                          Appellants     :



                                       ORDER


            AND NOW, this 24th day of June, 2022, the June 2, 2021 order of the
Court of Common Pleas of Allegheny County (trial court) is vacated and the case is
remanded to the trial court for further proceedings consistent with the attached
opinion. The Application for Emergency Relief to Move Argument Date filed by
the City of Pittsburgh and the City of Pittsburgh Department of Mobility and
Infrastructure on May 17, 2022, is denied.
            Jurisdiction relinquished.



                                             ________________________________
                                             PATRICIA A. McCULLOUGH, Judge